

AGREEMENT
 
This Agreement (the “Agreement”) is made as of August 29, 2007 (the “Effective
Date”) by and among Fortress International Group, Inc., a Delaware corporation
(the “Company”), and Thomas P. Rosato (“Rosato”).
 
WITNESSETH:
 
WHEREAS, the Company issued on January 19, 2007 a Convertible Promissory Note in
the amount of $5,000,000 to the order of Rosato in connection with the
acquisition of TSS/Vortech (the “Rosato Note”); and


WHEREAS, the Rosato Note bears interest at six percent per year and has a term
of five years; and


WHEREAS, the interest on the Rosato Note is payable during the first two years
of Rosato Note with principal payments commencing on the second anniversary of
the note and continuing throughout the balance of the term of the note in equal
quarterly installments of $416,667; and


WHEREAS, the Company and Rosato desire to revise the repayment terms of the
Rosato Note so as to retire $2,500,000 of the Rosato Note by paying Rosato
$2,000,000 which is to be used by him to purchase securities of the Company
pursuant to a trading 10b5-1 Plan with a designated broker.


NOW, THEREFORE, in consideration of the mutual covenants, agreements and
conditions set forth herein, the parties hereto hereby represent, warrant,
covenant and agree as follows:
 
1. Prepayment of Portion of Note. The Company hereby undertakes to pay down a
portion of the Rosato Note in the amount of $2,000,000 as a prepayment of the
Rosato Note and Rosato agrees that such prepayment shall retire $2,500,000 of
the Rosato Note.
 
2. Purchase of Company Securities. Rosato hereby agrees to use the $2,000,000 of
funds received from the Company to purchase the Company’s publicly traded common
stock and warrants pursuant to the 10b5-1 Plan with a designated broker attached
hereto as Exhibit A and in accordance with the conditions of Rule 10b-18 of the
Securities Exchange Act of 1934, as amended.
 
3. Miscellaneous.
 
(a) This Agreement shall be governed by the laws of the State of Maryland,
without regard to principles of conflicts of laws.
 
(b) Any notice, request, instruction or other document to be given hereunder by
any party to the other shall be in writing and delivered personally or sent by
certified mail, postage prepaid by telecopy, or by courier service.
 
[Signature Pages Follow]



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and Rosato have executed this Agreement as of
the date first written above.
 



 
FORTRESS INTERNATIONAL GROUP, INC.
         
/s/ Harvey L. Weiss
 
By: Harvey L. Weiss
 
Title: Chairman
                     
THOMAS P. ROSATO
     
/s/ Thomas P. Rosato





 
2

--------------------------------------------------------------------------------

 

